Title: To James Madison from the Right Reverend James Madison, 9 October 1800
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Williamsburg Oct. 9h. 1800
The Preservation of wheat against the Ravages of the Fly being of such Consequence to you, & to your Neighbourhood, I thought every Hint that promised any Success would be agreable to you. I have therefore inclosed an Extract of a Letter, which I found in a late Paper, from Norfolk. The Paper I beleive does not circulate in your Part of the Country. The Character of the writer seemed to render what he has written worthy of the Attention of Farmers; otherwise, arguing a priori upon the Subject, I should be inclined to pronounce his Method incapable of effecting the End aimed at. However, Experience is always the best Guide; & as the Method is simple, perhaps you may think it worth while to try it upon a small Scale. One Benefit attends the Prescription—it can do no Harm.
After leaving you, I visited Mr. Waddel. He is anxious to sell, & would have no Objection to back Lands, provided he approved of them upon Examination. His Place is agreable, but appears poor, & much out of Order, especially the Buildings.
I found Lands for Sale on the Green Spring Tract in the upper End of Louisa, which I prefer to any I have seen. A Tract was sold, only a few Days before my Arrival there, by Chapman Johnson, which I would certainly have purchased, had I known of the intended Sale in Time. At present I am in Treaty for a neighboring Tract, belonging to Richard Johnson. The Price is however very high, as there is not an habitable House upon it, 4 £ pr Acre being his lowest Sum. He says he has Refused £3.10.
I found Mr Waddel very decidedly in Favr. of our Friend Mr Jefferson, & scouted the Idea of objecting to him on Acct. of his religious opinions. It was not the Religionist, but the able & the honest Politician, one who knew the just Value of Republicanism, & the Constitution already adopted, that he should prefer. He considered Mr Jefferson the most proper Person on Account of his Talents & his Virtues. An old Presbyterian Minister had left him, that Morning, who coincided with himself in opinion—one Thompson; but he mentioned, with Severity, the contrary prevalent Temper of his Brethren. At a late Convention of their Body, perhaps in Prince Edward Cy., the most narrow, bigotted & illiberal Resolutions were adopted to be a Guide to the whole Corps. I am not sorry for it. They will not injure Jefferson; they have only taken an effectual Method to break the Spell which has so long given to them an improper Influence over their People.
I observe that our Envoys, if we may credit an Article in Brown’s Gaz. under the Paris Head, are all at a Stand—because they will neither renew the Treaty of 78, & thus gain Compensation for all Spoliations; nor make with France a Treaty similar to that made with G. B.!
What think you of Mr. A’s late public Declaration as to the Necessity of an hereditary cheif Magistrate? He has already forgot Mr J’s Story of the Prof. of Mathematics. How wonderfully his Candour always outruns his Prudence.
Give our best Regards to Mrs. Madison, the young Ladies, & your good Neighbours in the other House, & beleive me to be, my dear Sir Yrs. truly & Affly.
J Madison
